UN|TED STATES DISTR|CT COURT

NllDDLE DlSTR|CT OF LOUIS|ANA

CHARLES NELSON T|LLMAN, ||| CIV|L ACT|ON

VERSUS 17-'1066-SDD~RLB

CAROLYN W. COLV|N

RU|=|NG AND .JUDGNIENT OF DISM|SSAI=

The Court, after carefully considering the Comp!ai`ni‘,1 the record, the law
applicable to this action, and the Repon‘ and l§’ecommer)c;)'alion2 of United States
Nlagistrate Judge Richard L. Bourgeois, Jr. dated February 15, 2019, to Which no
objection has been filed, hereby approves the Repon‘ and Recommendation of the
Nlagistrate Judge and adopts it as the COurt'S opinion herein.

ACCORDINGLY, the decision of the Commissioner is hereby AFF[RMED and
Plaintiff's appeal is hereby D|SN||SSED With prejudic:<-zl

Signed in Baton Rouge, Louisiana on March 13. 2019.

M¢MAQ/!z%“/

/CH|EF JUDGE SPéLLY D. DlCK
UN|TED STATES DISTR|CT COURT
l'l.l'.|lDDLE DISTRlCT OF LOU|S|ANA

 

‘ Rec. Doc. l.
2 Rec, Doc. 20.

